PER CURIAM:
Claimant is the owner of a 1979 Ford Pinto which was damaged on March 25, 1984, on Route 60 East at Glasgow, Kanawha County, West Virginia. The vehicle, which was being driven by claimant’s son, struck a pothole. A rim was bent and a hubcap lost, at an estimated cost of $145.43. Claimant was not present when the accident occurred, and his son did not appear to testify. Without the testimony of the son to explain the circumstances of the incident, the Court does not have any evidence on which an award can be based. As the Court cannot grant an award based on speculation, the claim must be denied.
Claim disallowed.